Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 04/12/2021 ("04-12-21 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 04-12-21 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  SEMICONDUCTOR DEVICE WITH A POWER CONVERTER MODULE CONNECTED TO CONNECTION ASSEMBLY

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claim 6 is indefinite, because it is unclear what is meant by "from a region spaced apart from a perimeter of the connection assembly to the perimeter of the connection assembly."  
	Claim 16 is indefinite, because "the first plating pattern" and "the second plating pattern" each lack antecedent basis. 
	Claim 19 is indefinite for the same reason that claim 6 is indefinite. 
	
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2020/0066830 A1 to Bharath et al. ("Bharath").
Fig. 2A of Bharath has been provided to support the rejection below: 






[AltContent: textbox (RP)][AltContent: textbox (OP)]
[AltContent: textbox (4L)][AltContent: arrow][AltContent: textbox (S)][AltContent: arrow][AltContent: textbox (3L)][AltContent: textbox (1L)][AltContent: textbox (2L)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    353
    540
    media_image2.png
    Greyscale
	

	Regarding independent claim 1, Bharath teaches a semiconductor device (see Fig. 2A for example) comprising:
	a die 110 (para [0047] - "die 110") comprising a power converter module 111 (para [0050] - "FIVR circuit 111 on die 110"; para [0029] - "a fully integrated voltage regulator (FIVR) may be exhibit higher performance in terms of lower conversion losses."), wherein the power converter module 111 includes an output port OP and a return port RP;
	a connection assembly 100 (para [0033] - "a microelectronics IC package substrate 100") comprising:
		pads 119, 119 (para [0047] - "land side pads 119") configured to be coupled to circuit components of a printed circuit board (PCB) (para [0019] - "Here, the term 'land' refers to the side of an IC package or package substrate that has contacts, such as bond pads, that are bonded to a printed circuit board (e.g., a computer motherboard) to attach the package to the board. The term 'land side' is generally used to refer to the 'bottom' side of the package substrate.");
		a first layer 1L patterned to include a first trace 116 (para [0051] - "pads/traces 116") that is coupled to one of the output port OP and the return port RP of the power converter module 111 and a second trace 116 that is coupled to the other of the output port OP and return port RP of the power converter module 111;
		a second layer 2L patterned to provide a first via 113a (para [0051] - "interlayer vias 113a") between the first trace 116 and a third layer 3L of the connection assembly 100 and a second via 113a between the first trace 116 and the third layer 3L of the connection assembly 100; and
		the third layer 3L of the connection assembly 100 being patterned to provide a portion of a first conductive path (down arrow as depicted within interlayer vias 113a and/or right arrow as depicted in the trace 114a.) between the first via 113a and a first pad 119 of the pads 119, 119 and a portion of a second conductive path (up arrow as depicted within interlayer vias 113b and/or right arrow as depicted in the trace 114b.) between the second via 113a and a second pad 119 of the pads 119, 119.
	Regarding claim 2, wherein clause of claim 2 does not structurally distinguish the claimed semiconductor device because the wherein clause further limit a PCB that is not an actual structural feature of the claimed semiconductor device as a PCB is directed to an intended capability of the connection assembly of being able to couple to circuit components of a PCB. Thus, claim 2 has been considered, but does not structurally limit the claimed semiconductor device.
	Regarding claim 3, Bharath teaches the first conductive path and the second conductive path of the connection assembly 100 that are parallel paths (see Fig. 2A). 
	Regarding claim 4, Bharath teaches the die 110 comprises a surface S and the output port OP and the return port RP of the power converter module 111 that are situated on the surface S of the die 110 and the first conductive path and the second conductive path extend in a direction normal to the surface S of the die 110. 
	Regarding claim 5, Bharath teaches the first pad 119 of the pads 119, 119 and the second pad 119 of the pads 119, 119 that are spaced apart from a perimeter of the connection assembly 100. 
	Regarding claim 6, Bharath teaches the first pad 119 that extends from a region spaced apart from a perimeter of the connection assembly 100 to the perimeter of the connection assembly 100. 
	Regarding claim 7, Bharath teaches a first electrical path formed between the first trace 116 of the first layer 1L of the connection assembly 100 and the first pad 119 of the pads 119, 119 and a second electrical path formed between the second trace 116 of the first layer 1L of the connection assembly and the second pad 119 of the pads 119, 119 that are substantially linear. 
	Regarding claim 8, Bharath teaches the die 110 comprises a surface S and the output port OP and the return port RP of the power converter module 111 that are situated on the surface S of the die 110 and the first conductive path (right arrow in the trace 114a) extends in a direction parallel to the surface S of the die 110 and the second conductive path (up arrow) extends in a direction normal to the surface S of the die 110. 
	Regarding claim 11, Bharath teaches the power converter module 11 that is a buck converter (para [0062] - "On the other hand, to produce required buck voltages using low-inductance (low Q) inductors, IVR switching frequencies need to be proportionally high...").
	Regarding claim 13, wherein clause of claim 13 does not structurally distinguish the claimed semiconductor device because the wherein clause further limit a PCB that is not an actual structural feature of the claimed semiconductor device as a PCB is directed to an intended capability of the connection assembly of being able to couple to circuit components of a PCB. Thus, claim 13 has been considered, but does not structurally limit the claimed semiconductor device.

	Regarding independent claim 14, Bharath teaches a method for forming a semiconductor device (see Fig. 2A for example), the method comprising:
	forming a connection assembly 100 with layers 106, 106, 107 (para [0034] - "...package substrate dielectri 106 comprises materials such as, but not limited to, FR4 (e.g., epoxy-based laminate), bismaleimide-triaxine, polyimide..."; para [0046] - "...package substrate core 107 comprises materials such as, but not limited to, fiberglass-reinforced epoxy resin, glass, or polymer-ceramic composites.")) that includes dielectric distributed throughout the connection assembly 100, wherein the layers 106, 106, 107 form a first electrical path (down arrow as depicted within interlayer vias 113a and/or right arrow as depicted in the trace 114a.) between a first trace 116 (para [0051] - "pads/traces 116") and a first pad 119 of pads 119, 119 (para [0047] - "land side pads 119") of the connection assembly 100 and a second electrical path (up arrow as depicted within interlayer vias 113b and/or right arrow as depicted in the trace 114b.) between a second trace 116 and a second pad 119 of the pads 119, 119 of the connection assembly 100; and
	mounting a die 110 (para [0047] - "die 110") to the connection assembly 100, the die 110 comprising a power converter module 111 that includes an output port OP and a return port RP at a surface of the die 110, the output port OP being configured to be coupled to the first trace 116 of the connection assembly 100, and the return port RP being configured to be coupled to the second trace 116 of the connection assembly 100;
	wherein at least one of the first electrical path and the second electrical path of
the connection assembly 100 extend in a direction normal to a surface of the die 100 for a distance greater than a thickness of a single layer 106, 106 or 107 of the connection assembly 100.
	Regarding claim 15, Bharath teaches the forming of the connection assembly 100 that further comprises:
	forming a first plating pattern 105a to form a first layer of the connection assembly 100;
	applying a first dielectric 104 to the first plating pattern 105a (conductive portion on the first 105a PTH sidewall that interfaces layer 103.)to form a second layer of the connection assembly 100;
	forming a second plating pattern 105a (conductive portion on the second 105a PTH sidewall that interfaces trace 115) to the first dielectric 104 to form a third layer of the connection assembly 100; and
	applying a second dielectric layer 103 to the second plating pattern 105a (conductive portion on the second 105a PTH sidewall that interfaces trace 115) to form a fourth layer of the connection assembly 100. 
	Regarding claim 16, Bharath teaches a portion 113a, 114a of the first plating pattern 113a, 113b and the second plating pattern 114a, 114b that form the first electrical path, and the first electrical path is substantially linear (down arrow of electrical path).
	Regarding claim 17, Bharath teaches the portion 113a, 114a of the first plating pattern 113a, 113b and the second plating pattern 114a, 114b is a first portion 113a, 114a, and a second portion 113b, 114b of the first plating pattern 113a, 113b and the second pattern 114a, 114b form the second electrical path, and the second electrical path is substantially linear (up arrow of electrical path).
	Regarding claim 18, Bharath teaches the first pad 119 and the second pad 119 of the connection assembly 100 are spaced away from a perimeter of the connection assembly 100.
	Regarding claim 19, Bharath teaches the first pad 119 of the connection assembly 100 extends from a region of the connection assembly 100 spaced away from a perimeter of the connection assembly 100 to the perimeter of the connection assembly 100.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bharath.
	Regarding claim 9, Bharath does not disclose the first layer of the connection assembly and the second layer of the connection assembly that have a combined thickness greater than a thickness of the third layer of the connection assembly that includes the first conductive path. 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
Since the only difference between the device taught by Bharath and the claimed semiconductor device is a relative dimension of the combined thickness of the first layer and the second layer that is greater than a thickness of the third layer of the connection assembly, the claimed device is not patentably distinct from the device taught by Kim in light of the Court, in light of the holding in Gardner v. TEC systems.  
	Regarding claim 10, Bharath teaches the first pad 119 and the second pad 119 of the pads 119, 119 that are situated at a perimeter of the connection assembly 100. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bharath and further in view of Applicant's admission of prior art.
	Regarding claim 12, Bharath teaches a power converter that is a DC to DC converter in the FIVR circuit 111, but does not teach that the power converter module can also be an AC to DC converter. 
	However, the Applicant teaches that "A power converter is an electrical device that can convert electrical energy. Some power converters convert alternating current (AC) into direct current (DC). Other power converters, namely a DC-to-DC power converter converts a source of DC from one voltage level to another voltage level." para [3] of the Speciation of the instant application. Thus, the Applicant has made an admission that DC-to-DC power converters and AC-to-DC power converters are both well known in the art. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Bharath by employing a well-known AC-to-DC power converter as taught by the Applicant's admission of prior art instead of the DC-to-DC power converter 111 of Bharath with a reasonable expectation still being able to exhibit higher performance in terms of lower conversion losses with the use of the same inductor means taught by Bharath. 
	Moreover, “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bharath and further in view of examiner's assertion of official notice.
	Regarding claim 20, Bharath defines the term "package" to refer to "a self-contained carrier or one or more dies, where the dies are attached to the package substrate, and encapsulated for protection" (para [0016]).
	Bharath, however, does not specifically disclose encapsulating the die 110 adhered to the connection assembly 100 to form the semiconductor device.
	Examiner asserts an official notice of the fact that applying an encapsulant to a die is well known in to art to protect the underlying die.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Bharath by applying an encapsulant to die as it is well-known in the art as asserted to be by the examiner's official notice, so as to protect the underlying die. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2021/0273036 A1 to Marin et al.
Pub. No. US 2020/0066627 A1 to Do et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        19 November 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status